DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	This action is in response to applicant’s remarks/arguments filed on 08/23/2022. Claims, 1, 10 and 18 have been amended. Claims 5 and 14 have been cancelled. Claims 21-22 have been added. Currently, claims 1-4, 6-13 and 15-22 are pending. This action is made FINAL.

Response to Arguments
	Applicant's arguments/remarks filed 08/23/2022 have been fully considered but they are not persuasive. 
Regarding amended claim 1, applicant argues that the Ahn reference does not disclose the limitations “determining the first interference comprises determining a first error rate associated with the first predetermined frequency; and determining the second interference comprises determining a second error rate associated with a second intermediate frequency” by stating that the claimed “error rate” should be referred as having a specific/limited definition “a ratio of erroneous data units to a total number of data units” such as bit error rates, packet error rates, and/or symbol error rates; and further states that the claimed “error rate” is direct indication of channel throughput by providing insight to channel condition. 
The Examiner respectfully disagrees. The Examiner would like to point out that the claim fails to clearly define “error rate” and does not require “direct indication” of channel throughput by providing insight to channel condition. In addition to using erroneous bits per bits transmitted, persons having ordinary skill in the art would also consider sign-to-noise ratio (SNR) as a method of presenting error rate (see https://www.encyclopedia.com/computing/dictionaries-thesauruses-pictures-and-press-releases/error-rate).
When given its broadest reasonable interpretation, the claimed “error rate” would be interpreted as “a measure of the degree of error of a model with respect to the true model”. Ahn teaches Carrier to Noise ratio (C/N ratio), which by definition, is “a measure of a true model with respect to the degree of error of the model”. By definition, high C/N ratio would mean low error rate, low C/N ratio would mean high error rate.

Therefore, Ahn reasonably teaches the claimed limitation in question above.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., bit error rates, packet error rates, and/or symbol error rates, and error rate is direct indication of channel throughput by providing insight to channel condition) are not recited in the rejected claim(s).  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	
Response to Amendment
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-4, 6-8, 10-13 and 15-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahn (US 20110081880 A1).
Consider claim 1, Ahn discloses a method for controlling reception of a wireless broadband radio by selecting between a plurality of intermediate frequencies (IFs) (read as the receiver in figure 11 for selecting between a plurality of intermediate frequencies (IFs) based on fLO1- and fLO2, figure 11, par [0068]-[0069]), the method comprising: 
receiving a radio frequency (RF) signal having a frequency fsg, wherein the receiving comprises setting a mixer to a first intermediate frequency fIF1 (read as, for example, a receive path for receiving the RF signal having its frequency, and setting the mixer 1112 to a first intermediate frequency fIF1 based on fLO1, figure 11, par [0068]-[0069]); 
determining: 
a first interference in the RF signal based on the first intermediate frequency fIF1, wherein determining the first interference comprises determining a first error rate associated with the first predetermined frequency; and a second interference in the RF signal based on a second intermediate frequency fIF2, wherein determining the second interference comprises determining a second error rate associated with a second intermediate frequency (read as determining carrier to noise ratios (C/N ratios) as receptions performance for each of the first and second intermediate frequencies based on fLO1- and fLO2, figure 11, par [0068]-[0069]); and 
switching an IF of the mixer to the second intermediate frequency fIF2 if the first interference in the RF signal at a first predetermined frequency exceeds a first threshold level (read as if reception performance (C/N ratio) obtained with use of the local oscillation frequency generated by the second PLL 1114b (fLO2) is higher than the reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the first PLL 1114a (fLO1-); by definition, high C/N ratio would mean low error rate and low C/N ratio would mean high error rate, which means the noise rate/percentage in the carrier based on fLO1 is higher than the noise rate/percentage in the carrier based on fLO2; the control block 1126 changes the local oscillation frequency of the first PLL 1114a for the main receive path 1100, from f.sub.LO1 to f.sub.LO2, and enables the main receive path 1100 to generate a signal of the changed IF; note: if , figure 11, par [0069]).
Consider claim 2, as applied to claim 1 above, Ahn discloses wherein the first threshold level is a level of the second interference (read as the noise level, which corresponds to the C/N, of IF based on the second PLL 1114b (fLO2), figure 11, par [0069]).
Consider claim 3, as applied to claim 2 above, Ahn discloses switching the mixer back to the first intermediate frequency fIF1 when the second interference in the RF signal exceeds a second threshold level, wherein the second threshold level is a level of the first interference (read as a switch 1136 for selecting one of the outputs from the two PLLs 1114a and 1114b, and providing the selected output to the diversity receive path 1140 to determine the performance of the different PLLs, the PLL that results with better performance would be used, i.e. if fLO1 is better than fLO1 would be used to obtain better performance, par [0067]).
Consider claim 4, as applied to claim 1 above, Ahn discloses wherein the first predetermined frequency is one-half of the first intermediate frequency fIF1 (read as, for example, the control block 826 detects a signal in a specific band with the center of f.sub.IF/2 from an IF signal before undergoing IF filtering in step 1002, and determines in step 1004 whether a level of the detected signal exceeds a predetermined threshold P.sub.th., figure 10, par [0064], and the discussion of using half IF in figures 4 and 5, par [0044]-[0046]).
Consider claim 6, as applied to claim 5 above, Ahn discloses switching the mixer to the second intermediate frequency fIF2 if the first error rate exceeds the second error rate (read as if reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the second PLL 1114b (fLO2) is higher than the reception performance (carrier to noise ratio C/N)  obtained with use of the local oscillation frequency generated by the first PLL 1114a (fLO1-); by definition, high C/N ratio would mean low error rate and low C/N ratio would mean high error rate, which means the noise rate/percentage in the carrier based on fLO1 is higher than the noise rate/percentage in the carrier based on fLO2; the control block 1126 changes the local oscillation frequency of the first PLL 1114a for the main receive path 1100, from f.sub.LO1 to f.sub.LO2, and enables the main receive path 1100 to generate a signal of the changed IF; note: if , figure 11, par [0069]).
Consider claim 7, as applied to claim 1 above, Ahn discloses wherein switching the IF of the mixer comprises adjusting a local oscillator output frequency fLO (read the control block 1126 changes the local oscillation frequency of the first PLL 1114a for the main receive path 1100, from f.sub.LO1 to f.sub.LO2, and enables the main receive path 1100 to generate a signal of the changed IF; note: if , figure 11, par [0069]).
Consider claim 8, as applied to claim 1 above, Ahn discloses wherein receiving the RF signal is performed by a first receiver and determining the first interference and the second interference is concurrently performed by a second receiver (read as using both the main receive path 1100 and the diversity receive path 1140, par [0067]-[0069]).

Consider claim 10, Ahn discloses a wireless broadband radio apparatus adapted to select between a plurality of intermediate frequencies to minimize interference (read as the receiver in figure 11 for selecting between a plurality of intermediate frequencies (IFs) based on fLO1- and fLO2, figure 11, par [0068]-[0069]), the apparatus comprising: 
an antenna (read as antenna 1102/1142, par [0069]); 
a first receiver coupled to the antenna and configured to receive a radio frequency (RF) signal having a frequency fsg, and set a mixer to a first intermediate frequency fIF1 (read as, for example, a receive path for receiving the RF signal having its frequency, and setting the mixer 1112 to a first intermediate frequency fIF1 based on fLO1, figure 11, par [0068]-[0069]); 
a second receiver configured to: determine a first interference in the RF signal based on the first intermediate frequency fIF, wherein determining the first interference comprises determining a first error rate associated with the first predetermined frequency; and determine a second interference in the RF signal based on a second intermediate frequency fIF2, wherein determining the second interference comprises determining a second error rate associated with a second intermediate frequency (read as determining carrier to noise ratios (C/N ratios) as receptions performance for each of the first and second intermediate frequencies based on fLO1- and fLO2, figure 11, par [0068]-[0069]); and 
switch an IF of the mixer in the first receiver to the second intermediate frequency fIF2 if the first interference in the RF signal at a first predetermined frequency exceeds a first threshold level (read as if reception performance (C/N ratio) obtained with use of the local oscillation frequency generated by the second PLL 1114b (fLO2) is higher than the reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the first PLL 1114a (fLO1-); by definition, high C/N ratio would mean low error rate and low C/N ratio would mean high error rate, which means the noise rate/percentage in the carrier based on fLO1 is higher than the noise rate/percentage in the carrier based on fLO2; the control block 1126 changes the local oscillation frequency of the first PLL 1114a for the main receive path 1100, from f.sub.LO1 to f.sub.LO2, and enables the main receive path 1100 to generate a signal of the changed IF; note: if , figure 11, par [0069]).
Consider claim 11, as applied to claim 10 above, Ahn discloses wherein the first threshold level is a level of the second interference (read as the noise level, which corresponds to the C/N, of IF based on the second PLL 1114b (fLO2), figure 11, par [0069]).
Consider claim 12, as applied to claim 11 above, Ahn discloses wherein the second receiver is further configured to switch the mixer in the first receiver back to the first intermediate frequency fIF1 when the second interference in the RF signal exceeds a second threshold level and the second threshold level is a level of the first interference (read as a switch 1136 for selecting one of the outputs from the two PLLs 1114a and 1114b, and providing the selected output to the diversity receive path 1140 to determine the performance of the different PLLs, the PLL that results with better performance would be used, i.e. if fLO1 is better than fLO1 would be used to obtain better performance, par [0067]).
Consider claim 13, as applied to claim 10 above, Ahn discloses wherein the first predetermined frequency is one-half of the first intermediate frequency fIF1 (read as, for example, the control block 826 detects a signal in a specific band with the center of f.sub.IF/2 from an IF signal before undergoing IF filtering in step 1002, and determines in step 1004 whether a level of the detected signal exceeds a predetermined threshold P.sub.th., figure 10, par [0064], and the discussion of using half IF in figures 4 and 5, par [0044]-[0046]).
Consider claim 15, as applied to claim 14 above, Ahn discloses wherein the second receiver is further configured to switch the mixer to the second intermediate frequency fIF2 if the first error rate exceeds the second error rate (read as if reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the second PLL 1114b (fLO2) is higher than the reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the first PLL 1114a (fLO1-); for example, C/N2 > C/N1 would means N1 > N2, which further means the noise rate/percentage in the carrier based on fLO1 is higher than the noise rate/percentage in the carrier based on fLO2, figure 11, par [0069]).
Consider claim 16, as applied to claim 10 above, Ahn discloses wherein the second receiver is further configured adjust a local oscillator output frequency fLO to switch the IF of the mixer in the first receiver (read the control block 1126 changes the local oscillation frequency of the first PLL 1114a for the main receive path 1100, from f.sub.LO1 to f.sub.LO2, and enables the main receive path 1100 to generate a signal of the changed IF; note: if , figure 11, par [0069]).
Consider claim 17, as applied to claim 10 above, Ahn discloses wherein the first receiver and the second receiver are configured to operate concurrently (read as using both the main receive path 1100 and the diversity receive path 1140, par [0067]-[0069]).

Consider claim 18, Ahn discloses a method for controlling reception of a wireless broadband radio (read as the receiver in figure 11 for selecting between a plurality of intermediate frequencies (IFs) based on fLO1- and fLO2, figure 11, par [0068]-[0069]), the method comprising: 
receiving a radio frequency (RF) signal; mixing the RF signal with a first local oscillator signal to generate a first intermediate frequency (IF) signal fIF1 (read as, for example, a receive path for receiving the RF signal having its frequency, and setting the mixer 1112 to a first intermediate frequency fIF1 based on fLO1, figure 11, par [0068]-[0069]); 
determining whether a second interference in the RF signal based on a second IF signal fIF2 exceeds a first interference in the RF signal based on the first IF signal fIF1; and mixing the RF signal with a second local oscillator signal when the second interference in the RF signal exceeds the first interference in the RF signal by a first threshold level (read as if reception performance (C/N ratio) obtained with use of the local oscillation frequency generated by the second PLL 1114b (fLO2) is higher than the reception performance (carrier to noise ratio C/N) obtained with use of the local oscillation frequency generated by the first PLL 1114a (fLO1-); by definition, high C/N ratio would mean low error rate and low C/N ratio would mean high error rate, which means the noise rate/percentage in the carrier based on fLO1 is higher than the noise rate/percentage in the carrier based on fLO2; the control block 1126 changes the local oscillation frequency of the first PLL 1114a for the main receive path 1100, from f.sub.LO1 to f.sub.LO2, and enables the main receive path 1100 to generate a signal of the changed IF; note: if , figure 11, par [0069]);
wherein the first interference comprises determining a first error rate associated with the first predetermined frequency; and the second interference in the RF signal based on a second intermediate frequency fIF2, wherein determining the second interference comprises determining a second error rate associated with a second intermediate frequency (read as determining carrier to noise ratios (C/N ratios) as receptions performance for each of the first and second intermediate frequencies based on fLO1- and fLO2, figure 11, par [0068]-[0069])
Consider claim 19, as applied to claim 18 above, Ahn discloses wherein the first threshold level is a level of the second interference (read as the noise level, which corresponds to the C/N, of IF based on the second PLL 1114b (fLO2), figure 11, par [0069]).
Consider claim 20, as applied to claim 18 above, Ahn discloses wherein the first interference is one-half of the first IF signal fIF1 and the second interference is one-half of the second IF signal fIF2 (read as, for example, the control block 826 detects a signal in a specific band with the center of f.sub.IF/2 from an IF signal before undergoing IF filtering in step 1002, and determines in step 1004 whether a level of the detected signal exceeds a predetermined threshold P.sub.th., figure 10, par [0064], and the discussion of using half IF in figures 4 and 5, par [0044]-[0046]).
Consider claim 21, as applied to claim 1 above, Ahn discloses wherein the first interference is associated with a frequency halfway between a first local oscillator frequency and a desired receive frequency (read as the non-zero noise 404, figure 4, par [0044]; note, the claim fails to clearly define the term “associated”, the Examiner interprets any two frequencies located between the fLO and fsg are associated with each other) and the second interference is associated with a frequency halfway between a second local oscillator frequency and the desired receive frequency (read as the zero noise located at fsg-fIF2/2, figure 6, par [0051]-[0052]; note, the claim fails to clearly define the term “associated”, the Examiner interprets any two frequencies located between the fLO and fsg are associated with each other).
Consider claim 22, as applied to claim 1 above, Ahn discloses wherein the first interference is associated with a frequency determined by the difference between a desired receive frequency and one-half of the first intermediate frequency (read as signal 402 of a received-signal frequency f.sub.SG, a half-IF signal 404 serving as interference additionally exists in an RF band before passing the mixer 312, figure 4, par [0044]; note, the claim fails to clearly define the term “associated”, the Examiner interprets any two frequencies located between the fLO and fsg are associated with each other).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US 20110081880 A1) in view of Redfern (US 20090310721 A1).
Consider claim 9, as applied to claim 1 above, Ahn discloses the claimed invention above but does not specifically disclose discloses wherein the first intermediate frequency fIF1 and the second intermediate frequency fIF2 are within 250 MHz.
Nonetheless, in related art, Redfern discloses a method for controlling reception for wireless broadband radio by selecting between a plurality of intermediate frequencies, comprising Digital Video Broadcast (DVB) in the 470-800 MHz band and the difference between the channels would be within 10 MHz to 250 MHz, par [0002]-[0023].
Therefore, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Redfern into the teachings of Ahn for the purpose of utilizing the DVB standards for streaming videos.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Junpeng Chen whose telephone number is (571) 270-1112.  The examiner can normally be reached on Monday - Thursday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Junpeng Chen/

Primary Examiner, Art Unit 2645